Title: From George Washington to Alexander Hamilton, 27 April 1794
From: Washington, George
To: Hamilton, Alexander


          
            Sir,
            Philadelphia April the 27th 1794.
          
          I cannot, under all the circumstances of the case, satisfy myself, that I am at liberty
            to go contrary to my last instructions; and that I have authority to direct the money,
            which I have expressly directed to be applied to the purchase of the public debt, to be
            applied to any other object.
          Still, however, I am willing, that the embarrassments, which you StatRichard Peters, ed. The Public Statutes at Large of the United States of America, from the Organization of the Government in 1789, to March 3, 1845 . . .. 8 vols. Boston, 1845-67.. shall be communicated to Congress; and I have no objection to recommend
            to them to order the money to be reserved for the exigencies which you point out.
          
            Go: Washington
          
        